Case 9:19-cv-81160-RS Document 934-4 Entered on FLSD Docket 05/21/2021 Page 1 of 7
      Case 9:19-cv-81160-RS Document 934-4 Entered on FLSD Docket 05/21/2021 Page 2 of 7


Nightingale Dawson, Elana (DC)

From:                              Justin B. Levine <Justin.Levine@csklegal.com>
Sent:                              Monday, May 3, 2021 3:36 PM
To:                                Nightingale Dawson, Elana (DC); Stebbins Bina, Jessica (CC); Lizza C. Constantine;
                                   Jonathan Vine; dhecht@hechtpartners.com; mprice@hechtpartners.com;
                                   cmcdonough@hechtpartners.com; mwang@hechtpartners.com;
                                   corelliumhp@hechtpartners.com
Cc:                                mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gross, Gabriel (Bay Area);
                                   Homer, Carolyn (DC); Patty Martel
Subject:                           RE: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12


Elana,

Good cause to object to the disclosure to Mr. Myers exists because Apple has numerous outside counsel, several with
specialized and technical backgrounds as well as at least 2 in-house counsel with access to protected information. Also,
Mr. Myers is Apple’s Chief IP counsel and is directly involved with Apple’s patents. Providing him with confidential
information will mean that he forever know and be able to use this information in connection with future and existing
patents held by Apple. This is of concern given that Apple desired this technology to the extent they were willing to
purchase it. Thus, there is no need for additional access to the protected information.

For similar reasons, relative to the number of attorneys that Apple has available to it who are specialized in either their
respective areas of technology or litigation itself, Corellium is asserting an objection to any further disclosure of
confidential information to Mr. Gabe Zeldin under paragraph 12(e) of the Protective Order.

We would like to schedule a meet and confer regarding our objections. Please let us know when you are available to
discuss either Thursday or Friday.

Best Regards,




                                                     Justin B. Levine
                                                     Partner
                                                     Tel: 561-612-3459 | Fax: 561-683-8977
                                                     Justin.Levine@csklegal.com

                                                     Cole, Scott & Kissane P.A.
            The Florida Law Firm                     222 Lakeview Avenue, Suite 120
                                                     West Palm Beach, Florida 33401
           www.csklegal.com




                                                               1
    Case 9:19-cv-81160-RS Document 934-4 Entered on FLSD Docket 05/21/2021 Page 3 of 7

From: Elana.NightingaleDawson@lw.com <Elana.NightingaleDawson@lw.com>
Sent: Monday, May 3, 2021 9:34 AM
To: Justin B. Levine <Justin.Levine@csklegal.com>; Jessica.StebbinsBina@lw.com; Lizza C. Constantine
<Lizza.Constantine@csklegal.com>; Jonathan Vine <Jonathan.Vine@csklegal.com>; Barry A. Postman
<Barry.Postman@csklegal.com>; dhecht@hechtpartners.com; mprice@hechtpartners.com;
cmcdonough@hechtpartners.com; mwang@hechtpartners.com; corelliumhp@hechtpartners.com
Cc: mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gabe.Gross@lw.com; Carolyn.Homer@lw.com; Patty
Martel <Patricia.Martel@csklegal.com>
Subject: RE: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12

[CAUTION: EXTERNAL EMAIL]

Justin,

The Protective Order only allows objections to disclosure for “good cause,” meaning “an objectively reasonable concern
that the Person will, advertently or inadvertently, use or disclose Discovery Materials in a way or ways that are
inconsistent with the provisions in this [Protective] Order.” ECF No. 50 ¶ 12(b), (c). You have not identified any cause let
alone good cause for your objection to Mr. Myers, as required. If Corellium intends to maintain its objection, please
identify in writing today what you believe is the good cause for your objection.

Thank you.
Elana

Elana Nightingale Dawson | LATHAM & WATKINS LLP
Pronouns: she/her/hers
Tel: 202-637-2303 | Cell: 213-703-8628 | Fax: 202-637-2201

From: Justin B. Levine <Justin.Levine@csklegal.com>
Sent: Monday, May 3, 2021 6:56 AM
To: Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>; Nightingale Dawson, Elana (DC)
<Elana.NightingaleDawson@lw.com>; Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Jonathan Vine
<Jonathan.Vine@csklegal.com>; Barry A. Postman <Barry.Postman@csklegal.com>; dhecht@hechtpartners.com;
mprice@hechtpartners.com; cmcdonough@hechtpartners.com; mwang@hechtpartners.com;
corelliumhp@hechtpartners.com
Cc: mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>;
Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; Patty Martel <Patricia.Martel@csklegal.com>
Subject: Re: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12

Jessica, we object to the requested disclosure.




                                                             2
    Case 9:19-cv-81160-RS Document 934-4 Entered on FLSD Docket 05/21/2021 Page 4 of 7

                                                    Justin B. Levine
                                                    Partner
                                                    Tel: 561-612-3459 | Fax: 561-683-8977
                                                    Justin.Levine@csklegal.com
                                                    Cole, Scott & Kissane P.A.
            The Florida Law Firm                    222 Lakeview Avenue, Suite 120
                                                    West Palm Beach, Florida 33401
            www.csklegal.com




From: Jessica.StebbinsBina@lw.com <Jessica.StebbinsBina@lw.com>
Sent: Thursday, April 29, 2021 3:26:38 PM
To: Justin.Levine@csklegal.com <Justin.Levine@csklegal.com>; Elana.NightingaleDawson@lw.com
<Elana.NightingaleDawson@lw.com>; Lizza.Constantine@csklegal.com <Lizza.Constantine@csklegal.com>;
Jonathan.Vine@csklegal.com <Jonathan.Vine@csklegal.com>; Barry.Postman@csklegal.com
<Barry.Postman@csklegal.com>; dhecht@hechtpartners.com <dhecht@hechtpartners.com>;
mprice@hechtpartners.com <mprice@hechtpartners.com>; cmcdonough@hechtpartners.com
<cmcdonough@hechtpartners.com>; mwang@hechtpartners.com <mwang@hechtpartners.com>;
corelliumhp@hechtpartners.com <corelliumhp@hechtpartners.com>
Cc: mgoldberg@lashgoldberg.com <mgoldberg@lashgoldberg.com>; epincow@lashgoldberg.com
<epincow@lashgoldberg.com>; Gabe.Gross@lw.com <Gabe.Gross@lw.com>; Carolyn.Homer@lw.com
<Carolyn.Homer@lw.com>
Subject: RE: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12

[CAUTION: EXTERNAL EMAIL]

Justin,

What you’re asking for is an invasion of the attorney client privilege. As counsel, he’s permitted to review confidential
materials and provide advice, and that’s what he’ll be doing, the same as other Apple attorneys involved in the case. The
protective order doesn’t require that we tell you which confidential material counsel is reviewing.

Best,

Jessica Stebbins Bina
Pronouns: she/her/hers

LATHAM & WATKINS LLP
10250 Constellation Blvd. Suite 1100 | Los Angeles, CA 90067
D: +1.424.653.5525 | M: +1.310.359.5372

From: Justin B. Levine <Justin.Levine@csklegal.com>
Sent: Thursday, April 29, 2021 12:25 PM
To: Nightingale Dawson, Elana (DC) <Elana.NightingaleDawson@lw.com>; Lizza C. Constantine
<Lizza.Constantine@csklegal.com>; Jonathan Vine <Jonathan.Vine@csklegal.com>; Barry A. Postman

                                                              3
    Case 9:19-cv-81160-RS Document 934-4 Entered on FLSD Docket 05/21/2021 Page 5 of 7

<Barry.Postman@csklegal.com>; dhecht@hechtpartners.com; mprice@hechtpartners.com;
cmcdonough@hechtpartners.com; mwang@hechtpartners.com; corelliumhp@hechtpartners.com
Cc: mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>;
Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Subject: RE: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12

Elana,

That is extremely vague. Can you identify what materials he needs to review and for what bases?

Thank you.




                                                    Justin B. Levine
                                                    Partner
                                                    Tel: 561-612-3459 | Fax: 561-683-8977
                                                    Justin.Levine@csklegal.com
                                                    Cole, Scott & Kissane P.A.
             The Florida Law Firm                   222 Lakeview Avenue, Suite 120
                                                    West Palm Beach, Florida 33401
             www.csklegal.com




From: Elana.NightingaleDawson@lw.com <Elana.NightingaleDawson@lw.com>
Sent: Thursday, April 29, 2021 3:15 PM
To: Justin B. Levine <Justin.Levine@csklegal.com>; Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Jonathan
Vine <Jonathan.Vine@csklegal.com>; Barry A. Postman <Barry.Postman@csklegal.com>; dhecht@hechtpartners.com;
mprice@hechtpartners.com; cmcdonough@hechtpartners.com; mwang@hechtpartners.com;
corelliumhp@hechtpartners.com
Cc: mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gabe.Gross@lw.com; Carolyn.Homer@lw.com;
Jessica.StebbinsBina@lw.com
Subject: RE: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12

[CAUTION: EXTERNAL EMAIL]

Justin,

Mr. Myers is in-house counsel for Apple on this case and will be providing legal advice regarding this case. He will be
viewing materials in connection with providing that advice and as we prepare for trial.

Thank you.
Elana


                                                              4
   Case 9:19-cv-81160-RS Document 934-4 Entered on FLSD Docket 05/21/2021 Page 6 of 7

Elana Nightingale Dawson | LATHAM & WATKINS LLP
Pronouns: she/her/hers
Tel: 202-637-2303 | Cell: 213-703-8628 | Fax: 202-637-2201

From: Justin B. Levine <Justin.Levine@csklegal.com>
Sent: Thursday, April 29, 2021 3:00 PM
To: Nightingale Dawson, Elana (DC) <Elana.NightingaleDawson@lw.com>; Lizza C. Constantine
<Lizza.Constantine@csklegal.com>; Jonathan Vine <Jonathan.Vine@csklegal.com>; Barry A. Postman
<Barry.Postman@csklegal.com>; dhecht@hechtpartners.com; mprice@hechtpartners.com;
cmcdonough@hechtpartners.com; mwang@hechtpartners.com; corelliumhp@hechtpartners.com
Cc: mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>;
Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Subject: RE: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12

Elana, we are looking into this. Can you please provide the basis or bases that Mr. Myers needs to see confidential
material and what specific material he will be viewing?

Thank you.




                                                    Justin B. Levine
                                                    Partner
                                                    Tel: 561-612-3459 | Fax: 561-683-8977
                                                    Justin.Levine@csklegal.com
                                                    Cole, Scott & Kissane P.A.
             The Florida Law Firm                   222 Lakeview Avenue, Suite 120
                                                    West Palm Beach, Florida 33401
             www.csklegal.com




From: Elana.NightingaleDawson@lw.com <Elana.NightingaleDawson@lw.com>
Sent: Monday, April 26, 2021 10:27 PM
To: Justin B. Levine <Justin.Levine@csklegal.com>; Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Jonathan
Vine <Jonathan.Vine@csklegal.com>; Barry A. Postman <Barry.Postman@csklegal.com>; dhecht@hechtpartners.com;
mprice@hechtpartners.com; cmcdonough@hechtpartners.com; mwang@hechtpartners.com;
corelliumhp@hechtpartners.com
Cc: mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gabe.Gross@lw.com; Carolyn.Homer@lw.com;
Jessica.StebbinsBina@lw.com
Subject: Apple Inc. v. Corellium, LLC - Disclosure per PO para. 12

[CAUTION: EXTERNAL EMAIL]

Counsel,
                                                              5
    Case 9:19-cv-81160-RS Document 934-4 Entered on FLSD Docket 05/21/2021 Page 7 of 7


I am writing pursuant to paragraph 12 of the Protective Order, ECF No. 50, to give notice that Apple seeks to disclose
confidential material to in-house counsel Jeff Myers pursuant to paragraph 8(b)(ii) of the Protective Order.

Mr. Myers’s CV is attached as is his signed copy of Exhibit A to the Protective Order. He has not had any consulting
relationships, has no patent applications, and has not testified at any depositions or trials.

Please confirm that Corellium does not object.

Thank you.
Elana


Elana Nightingale Dawson | LATHAM & WATKINS LLP
Pronouns: she/her/hers
555 Eleventh St., NW Suite 1000 | Washington, DC 20004
Tel: 202-637-2303 | Cell: 213-703-8628 | Fax: 202-637-2201 | http://www.lw.com

_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies including any
attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our networks
in order to protect our business and verify compliance with our policies and relevant legal requirements. Any personal
information contained or referred to within this electronic communication will be processed in accordance with the
firm's privacy notices and Global Privacy Standards available at www.lw.com.

Confidentiality Notice: This communication is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521. It is legally privileged (including attachments) and is intended only for the use of the individual(s) or entity(ies) to which
it is addressed. It may contain information that is confidential, proprietary, privileged, and/or exempt from disclosure under
applicable law. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon this
information by persons or entities other than the intended recipient is strictly prohibited. If you have received this
communication in error, please notify us so that we may take the appropriate action and avoid troubling you further. If you
are not the intended recipient(s), please destroy this message, and any attachments, and notify the sender by return e-mail.
Thank you for your cooperation.




                                                                  6
